Citation Nr: 0107941	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  94-36 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  He served in Vietnam and his decorations include the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
National Defense Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1992 rating action of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO found that new and material 
evidence had not been presented to reopen a claim for service 
connection for PTSD.  By that same rating action, service 
connection was denied for a bilateral hearing loss 
disability.  

The instant claim was previously remanded by the Board in 
November 1996, so that the veteran could be furnished with a 
Supplemental Statement of the Case in compliance with 
38 C.F.R. § 19.31.  The record indicates that the development 
specified in the November 1996 remand has been completed and 
the case was returned to the Board in December 2000.  

The claim for service connection for a bilateral hearing loss 
disability and the reopened claim for service connection for 
PTSD are the subject of a remand which immediately follows 
the decision herein.  







FINDINGS OF FACT

1.  In a November 1988 rating decision, the RO denied service 
connection for PTSD by noting that PTSD was not found.  
Thereafter, the veteran did not initiate an appeal of the 
adverse decision within one year following notification 
thereof.  

2.  The additional evidence submitted since November 1988 
includes a diagnosis of PTSD during VA hospitalization in 
1993 and a diagnosis of PTSD on VA examination in May 1994.  
This evidence bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's November 1988 rating decision, which denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  The additional evidence submitted since November 1988 
constitutes new and material evidence which is sufficient to 
reopen a claim for service connection for PTSD, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1988 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The RO 
noted that review of the service medical records revealed no 
evidence of any condition or injury which would have caused 
PTSD in any way, and that the service records did not 
indicate any death threatening incident.  It was also noted 
that on VA examination, the veteran's main complaints were of 
depression for many years.  A notation of PTSD, not found, is 
indicated on the rating decision.  Thus, the veteran's claim 
was denied on the basis that a PTSD disability was not shown.  

By letter dated November 15, 1988, the veteran was notified 
that his claim for service connection for PTSD had been 
denied.  Thereafter, there is no indication in the record 
that the veteran initiated an appeal of the adverse decision 
within one year following notification thereof.  Thus, the 
November 1988 rating decision became final.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000), 38 C.F.R. § 20.1103 (2000).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The November 1996 Supplemental Statement of the Case, 
following the Board remand, reflects that the RO apparently 
found that new and material evidence had been presented to 
reopen the claim for service connection for PTSD, as the 
claim was adjudicated on its merits.  While the Board agrees 
that new and material evidence has been presented, the issue 
of whether new and material evidence has been submitted to 
reopen a previously disallowed claim is a material issue.  
Before the Board may reopen such a claim, there must be a 
finding that new and material evidence has been presented.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000) requires that 
each decision of the Board include a "written statement of 
the Board's findings and conclusions, and the reasons and 
bases for those findings and conclusions, on all material 
issues of fact and law presented in the record."  

As such, the Board will herein conduct a brief discussion of 
the reasons and bases for its conclusion that new and 
material evidence has been presented, thereby reopening the 
claim for service connection for PTSD.  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations made by the Board.  The Federal Circuit 
adopted the standard set forth in 38 C.F.R. § 3.156(a) (1999) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  According to 3.156 
(a), "new and material evidence means evidence previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).  In the November 1996 Statement of the Case, the 
veteran was provided with notice of the provisions of 38 
C.F.R. § 3.156 and the regulations pertaining to the 
submission of new and material evidence.  

The November 1988 rating decision represents the last final 
denial of a claim for service connection for PTSD.  
Therefore, the Board has conducted a review of the 
documentation submitted since that time, in order to 
determine if new and material evidence has been presented to 
reopen such a claim.  See Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The additional evidence submitted since November 
1988 includes a 1993 VA discharge summary showing that the 
veteran was admitted to the Vietnam Veteran's Evaluation and 
Treatment Program (VVETP) due to a number of combat-related 
symptoms.  The veteran was hospitalized from February to June 
1993.  He described a great deal of guilt regarding his 
experiences in Vietnam.  No specific stressful events were 
identified.  An Axis I diagnosis of PTSD is indicated, and a 
diagnosis of PTSD is also shown on VA examination in May 
1994.  

As such, the record now includes evidence indicating a 
diagnosis of and treatment for PTSD and there is evidence of 
the current manifestation of the claimed disability.  It is 
the Board's view that evidence of these elements, which were 
missing at the time of the 1988 decision, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of a claim for service connection.  
Therefore, the Board finds that the additional evidence 
submitted since November 1988 constitutes new and material 
evidence which is sufficient to reopen the claim for service 
connection for PTSD, and the claim is reopened.  

ORDER

The petition to reopen the claim for service connection for 
PTSD is granted. 


REMAND

As the claim for service connection for PTSD has been 
reopened, a de novo review of the merits of the claim is in 
order.  However, with regard to this claim, as well as the 
claim for service connection for a bilateral hearing loss 
disability, the Board finds that additional evidentiary 
development is warranted prior to appellate adjudication.  

During the pendency of the appellant's appeal, 38 U.S.C.A. 
§ 5103, which concerns VA's duty to assist a claimant with 
the development of facts pertinent to his claim, has been 
substantially revised.  The revised statutes provide that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits.  This assistance includes obtaining identified VA 
and private medical records, VA examinations, and medical 
opinions, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

Having reviewed the record, the Board has determined that 
further development of the evidence is necessary and the 
veteran must be afforded additional assistance in light of 
the VCAA, with regard to both the claim for service 
connection for PTSD and the claim for service connection for 
a bilateral hearing loss disability.  

Hearing loss

The veteran contends that his currently manifested bilateral 
hearing loss disability is related to his period of active 
service in Vietnam and specifically, to noise exposure 
therein.  

The pertinent laws and regulations provide that service 
connection may be granted for disability due to a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  For 
organic diseases of the nervous system, including a hearing 
loss disability, service connection is warranted on a 
presumptive basis if the disability is manifested to a 
compensable degree within one year following the veteran's 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  
See Hensley v. Brown, 5 Vet. App. 155 (1993). 

The April 1967 induction examination report shows that an 
audiometry examination was conducted on May 4, 1967, at which 
time puretone thresholds in each ear (with conversion to 
A.N.S.I. units) were recorded as 15, 10, 10, and 30 decibels 
(dB) at frequencies of 500, 1000, 2000, and 4000 Hertz (Hz), 
respectively.  The April 1969 separation examination report 
indicates that the ears were clinically evaluated as normal, 
and hearing was evaluated as 15/15 for whispered voice in 
both the left and the right ear, and an illegible notation of 
either "Ch" or "clr" is indicated in the section entitled 
"hearing."  An audiometry examination is not included with 
the April 1969 separation examination report.  On the April 
1969 report of medical history, the veteran indicated that he 
had not ever had and did not now have hearing loss.  

A bilateral hearing loss disability, as defined for VA 
purposes, is initially shown in the record in 1991 and 
subsequent VA audiological examinations, conducted in August 
1995 and June 1998, confirm the current manifestation of a 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2000).  Thus, a hearing loss disability is currently 
manifested.  In statements on appeal, the veteran has 
reported that during the course of his active duty in 
Vietnam, he was exposed to noise from frequent gunfire and 
vehicle engines.  The veteran is competent to report on that 
which comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, the veteran is competent to 
report that he was exposed to noise during his period of 
active service in Vietnam.  

The VCAA provides that in the case of a claim for disability 
compensation, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion which such an examination or opinion is necessary to 
make a decision on the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Having reviewed the record, the 
Board has determined that in light of the VCAA, it is 
necessary to obtain a medical opinion as to whether the 
veteran's currently manifested hearing loss disability is 
related to his period of active service in Vietnam and the 
claimed noise exposure therein.  On remand, the veteran will 
be afforded an audiological examination and his claims folder 
will be made available for review by an appropriate 
specialist for the purpose of obtaining such an opinion.  In 
addition, the veteran may submit medical evidence indicating 
a relationship between the current hearing loss disability 
and his period of active service.  


Service connection for PTSD

The veteran contends that service connection is warranted for 
PTSD.  Having reviewed the record and in light of the 
recently enacted provisions of the VCAA, the Board is of the 
opinion that additional evidentiary development is necessary 
in order to ensure full compliance with the duty to assist.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with the DSM-IV, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 
4.125 (2000).  Absent confirmatory evidence of participation 
in combat, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
Cohen v. Brown, 10 Vet. App. 138 - 150 (1997).

The veteran served in Vietnam from May 1968 to April 1969.  
The DD Form 214 shows that his decorations include the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
National Defense Service Medal.  Service personnel records 
indicate that during his active duty in Vietnam, the veteran 
was assigned to the 629th Supply Company (Rpr Prts) and the 
USA Depot QN, and his principal duties included supply clerk 
and stock control specialist.  The personnel reports do not 
indicate participation in any campaigns.  Therefore, the 
evidence does not currently show that he received any 
commendations or awards for participation in combat with the 
enemy or that he had a military occupational specialty which 
is identified with combat service.  

The record indicates that the veteran has reported various 
in-service stressors in a detailed statement received in May 
1994 and at the time of his August 1994 hearing.  The claimed 
stressors include that on one occasion, another soldier went 
"beserk" and another soldier named "Simpson" had to subdue 
that soldier.  At the time of his personal hearing, the 
veteran was asked to report on in-service deaths or 
casualties of people he knew.  He stated that he knew people 
that were injured and that only one guy got killed in his 
unit, whom he did not know that well, and his name was Davis.  

The RO attempted to verify the veteran's claimed stressors by 
contacting the U.S. Armed Service Center for Research of Unit 
Records (USASCRUR).  In the report submitted by USASCRUR, it 
was noted that extracts of operational reports for the 
veteran's assigned units had been provided.  It was also 
noted that morning reports (MR's), DA Form 1, submitted by 
the 629th Sup Co during 1968-1969, could be used to verify 
daily personnel actions such as wounded in action, killed in 
action, missing in action, casualties sustained, or 
transfers, and these reports could be obtained from the 
National Personnel Records Center (NPRC).  

The operational reports provided by USASCRUR confirm that the 
veteran's unit was subject to mortar fire and that there was 
an attempted infiltration of the radio station, which was one 
of the stressors reported by the veteran at the time of his 
personal hearing in 1994.  However, there is no indication in 
the record that the RO attempted to obtain the morning 
reports, as suggested by the USASCRUR, in order to verify 
that a person named Davis was killed during the veterans' 
tour of duty in Vietnam or to verify that others whom he knew 
were injured during that time.  

Thus, the record indicates the existence of additional 
documentation, which has not yet been sought, which might aid 
the veteran in substantiating his claim and/or corroborating 
the claimed in-service stressors.  In the Board's view, 
therefore, the morning reports for the veteran's assigned 
unit, corresponding to his dates of duty in Vietnam, should 
be sought on remand.  In order to facilitate this search, the 
veteran will also be given an additional opportunity to 
provide more specific information which could aid the RO in 
verifying the claimed stressors.    

In addition, the available medical records indicate 
psychiatric treatment at Jacobi Hospital, which is apparently 
a private facility, in approximately 1983, and these records 
have not yet been sought in conjunction with the claim on 
appeal.  On remand, an attempt will be made to associate 
these records with the claims folder.  Following this 
development, if the veteran is shown to have a verified 
stressor(s) he should be scheduled for a VA psychiatric 
examination to determine whether he has PTSD as a result of 
the verified stressor(s). 

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the date and location of any private 
psychiatric treatment he has received in 
the years following his discharge from 
active service.  In particular, the RO 
should ask that the veteran provide the 
address for Jacobi Hospital where he was 
apparently admitted for psychiatric 
treatment in 1983.  Utilizing the 
information provided by the veteran and 
upon obtaining the appropriate 
authorizations, the RO should contact 
Jacobi and request copies of the 
pertinent treatment records for the 
veteran.  The veteran is reminded that 
any failure to cooperate with the RO's 
requests for additional information might 
preclude meaningful development with 
regard to his claim.   

2.  The RO should request that the 
veteran provide additional details and 
specific information regarding the 
stressors and/or life- threatening events 
which he is claiming in relation to his 
service connection claim for PTSD.  The 
veteran should be asked to provide 
information with as much specificity as 
possible, including dates and locations 
for claimed events and the full name, 
unit number, and date of death of the 
soldier named "Davis," as well as 
similar information for any other fellow 
servicemember who was injured or killed 
during his Vietnam service.  The veteran 
should also be asked to provide 
additional specific information regarding 
the soldier that went "beserk" and the 
soldier named "Simpson" who attempted 
to subdue that soldier.  

The veteran should be notified that it is 
necessary for him to submit evidence 
which corroborates his claimed in-service 
stressors and that his stressors must be 
relative to combat service or life-
threatening events.  He should be 
notified that any failure to respond to 
the RO's request for additional 
information might preclude meaningful 
development with regard to his claim.  

3.  Utilizing any additional information 
provided by the veteran as well as the 
information of record in the claims 
folder, the RO should contact the 
National Personnel Records Center (NPRC) 
in order to request Morning Reports 
submitted by the veteran's assigned units 
in Vietnam (from May 1968 to April 1969), 
in an attempt to verify the daily 
personnel actions such as wounded in 
action, killed in action, missing in 
action, casualties sustained, or 
transfers.  All information which would 
facilitate a search for these records, 
including pertinent data such as the 
veteran's identification numbers, dates 
of Vietnam service, units of assignment 
and dates assigned thereto, as well as 
any other appropriate information, should 
be provided to the NPRC in conjunction 
with this request.  

4. Following the above, and only if the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
then the RO should specify those 
stressors for the record.  The RO should 
then schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor(s), 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by USASCRUR and/or RO 
may be relied upon.  The claims folder, 
along with any additional evidence 
requested above, should be provided to 
the examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related 
post- traumatic stress disorders, should 
be accomplished.

5.  The RO should also schedule the 
veteran for an audiological examination 
by an appropriate specialist for the 
purpose of obtaining an opinion as to the 
etiology of his currently manifested 
bilateral hearing loss disability.  All 
special tests and studies should be 
conducted, as indicated, and all 
objective findings should be noted in 
detail.  Following the examination and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is as likely as not that the currently 
manifested bilateral hearing loss 
disability is etiologically related to 
the period of active service, to include 
claimed noise exposure therein.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  If the specified opinions 
cannot be provided on the basis of sound 
medical principles, the reasons therefor 
should be expressly indicated in the 
record.  The claims folder and a copy of 
this remand should be provided to the 
examiner prior to the examination.  

6.  Upon completion of the foregoing, the 
RO should conduct any further development 
which is indicated or deemed necessary in 
order to comply with the duty to assist 
as mandated by the VCAA.  Thereafter, the 
RO should review the appellant's claims 
based on all of the evidence which is now 
of record, in order to determine whether 
a favorable outcome is now warranted on 
either issue.  If the decision(s) remains 
adverse, the RO should provide the 
appellant and his representative with a 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.   

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to conduct further evidentiary development.  
The Board intimates no opinion as to the ultimate outcome of 
the claims on appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

